DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on 06/28/2022 is acknowledged.

Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/28/2022.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/02/2022 and 08/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “the core transfer loads” in lines 4-5 of the claim which is not grammatically correct. It is suggested to change to “the core transfers loads”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-12, and 18 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Cur et al. (US 5,018,328).
	Regarding claims 1, Cur discloses a thermally insulated panel comprising two spaced apart skins (20+24, 22) and a core (28) disposed between and bonded to the first and second skin, the core transferring loads between the first and second skin (Fig 4a) and comprising two or more adjacent compartments, each compartment comprising a microporous filler material (column 2, lines 10-15). The filler material having a vacuum drawn therein such that the core resists transfer of thermal energy through the panel (column 2, lines 15-20).
	Regarding claim 2, Cur discloses a first and second barrier (30, 32) between the core and the first and second skins, which seals the core such that a core vacuum is maintained within the core column 5, lines 60-65 and Fig. 3).
	Regarding claim 3, Cur discloses an embodiment in which a foam core (260 and 262) encapsulates the porous filler material (260, Fig. 13),  and the first and second barriers (250, 252) seal the foam core such that a core vacuum is maintained within the core (Fig. 13, column 9, lines 30-40).
	Regarding claim 10, Cur discloses a barrier (254, 265) disposed about the porous filler material such that the porous filler material is encapsulated within the third barrier and being under vacuum (column 9, lines 30-35).
	Regarding claims 11 and 12, Cur discloses a first and second barrier (250,252) between a foam core and the first and second skins (Fig. 4a and Fig. 13) the foam core encapsulating the porous filler material (260) (fig. 13) and the sealing layers sealing the foam core such that a core vacuum is maintained within the foam core (column 9, lines 30-40).
	Regarding claim 18, Cur teaches the core including an internal porous structure including a porous foam and the porous filler material disposed within the internal porous structure (Fig. 13, column 9 ,lines 30-40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cur et al. (US 5,018,328).
	Regarding claim 4, Cur discloses a third barrier (254, 265) disposed about the porous filler material such that the porous filler material is encapsulated within the third barrier and the third barrier is disposed within the foam core (Fig. 13). The filler material being under vacuum (column 9, lines 30-35). 
	Cur does not expressly teach that the filler vacuum is greater than the core vacuum. However, Cur teaches that the microporous filler material/porous insulation material does not necessarily have to be the same in each compartment and that the compartments may even have mixtures of various filler insulation materials. Cur teaches that the panels have very high resistance to transmission of heat so long as the desired vacuum is maintained for a given filler insulation material (column 8, lines 33-44). Clearly, vacuum is a result effective variable that may be optimized to achieve resistance to heat transmission, thus, it would have been obvious to one having ordinary skill in the art to adjust the vacuum for the intended application, including such that the filler vacuum is greater than the core, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cur as applied to claim 3 above, and further in view of Albert et al. (US 2002/0114937).
	Regarding claim 5, Cur discloses the limitations of claim 3 as discussed above. While Cur discloses the core being under vacuum, Cur does not disclose a vacuum port secured to the first or second skin and in fluid communication with the foam core and configured to allow the core vacuum to be drawn within the foam core after the panel is constructed.
	Albert, in the analogous field of thermal insulation panels (0002), discloses a vacuum insulation panel comprising a port (26) attached to the barrier surface through which a vacuum may be drawn (0111).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the any of the outer barrier layers of Cur to include a port, as taught by Albert, to facilitate the vacuum being drawn on the core (0111). The vacuum port necessarily being in fluid communication with the foam core, or else would not be able to provide the vacuum to the core.
	Regarding claims 6 and 7, Albert further teaches the port including a vacuum breach sensor (28) which detects the presence of oxygen in the panel (0117).
	Regarding claims 8 and 9, Albert teaches the vacuum breach sensor comprising a battery (electrical) connected to a light-emitting diode or audible speaker (wireless/mechanical monitoring) of the vacuum of the core (0108).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cur as applied to claim 1 above, and further in view of Vermilion et al. (US 5,601,897).
	Regarding claim 13, Cur discloses the limitations of claim 1 as discussed above. Cur does not disclose the first and second skin joined at edge portions of the panel and forming a seal with one another in the edge portions to seal the core.
	Vermilion, in the analogous field of vacuum insulation panels (column 1, lines 10-15), discloses a panel comprising an insulating media (106) and flange (108) extending around the periphery of the insulating media (column 3, lines 5-10).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the skin layers to be joined at the edges of the panel, as taught by Vermilion, to form a seal around the core (column 3, lines 5-10).

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cur as applied to claim 1 above, and further in view of Yin et al. (US 2014/0059961)
	Regarding claim 14, Cur discloses the limitations of claim 1 as discussed above. Cur does not disclose a rigid frame disposed about edge portion of the core and disposed between the first and second skin.
	Yin, in the analogous field of insulation panels (0001), discloses an insulation panel comprising a frame (2) the frame surrounding the periphery of the core and disposed between a first and second skin (0012). The frame made of steel (0016) and thus rigid.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the panel of Cur to include a rigid frame, as taught by Yin, increasing the fire-resistance of the final panel (0012).
	Regarding claim 17, Yin teaches the frame having a c-profile which receives the core (Fig. 3).

Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Cur and Yin are the closest prior art or record. Cur does not disclose the panel being in a rigid frame. Yin teaches a rigid frame however does not teach a frame pocket having a frame vacuum defined therein and filled with a microporous filler material.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781